                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 16-cv-01182-PAB

CHRISTINA L. PARKER,

              Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

           Defendant.
_____________________________________________________________________

                               ORDER
_____________________________________________________________________

       This matter is before the Court on plaintiff’s Stipulated Motion for Award of

Attorney’s Fees Under the Equal Access to Justice Act [Docket No. 23]. The motion

states that the parties have settled plaintiff’s request for attorney’s fees and agreed to

an award of $4,976.67 under the Equal Access to Justice Act (“EAJA”), 28 U.S.C.

§ 2412(d). Docket No. 23 at 1. Having reviewed the filing and being fully advised of the

premises, it is

       ORDERED that the Stipulated Motion for Award of Attorney’s Fees Under the

Equal Access to Justice Act [Docket No. 23] is GRANTED. Defendant is ordered to pay

the amount of $4,976.67 to plaintiff for attorney’s fees under the Equal Access to Justice

Act, 28 U.S.C. § 2412(d). It is further

       ORDERED that this award is without prejudice to the right of plaintiff’s counsel to

seek attorney’s fees under section 206(b) of the Social Security Act, 42 U.S.C.

§ 406(b), subject to the offset provisions of the EAJA. It is further
       ORDERED that the EAJA attorney fee award shall be made payable to plaintiff

and mailed to plaintiff’s attorney pursuant to Manning v. Astrue, 510 F.3d 1246, 1251

(10th Cir. 2007). It is further

       ORDERED that, in the event the Commissioner (1) determines, upon effectuation

of the EAJA fee order, that plaintiff does not owe a debt subject to offset under the

Treasury Offset Program, and (2) agrees to waive the requirements of the Anti-

Assignment Act, the EAJA fees shall be made payable to plaintiff’s attorney.



       DATED June 6, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          United States District Judge




                                            2
